Citation Nr: 1624168	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-23 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a service-connected right ankle condition for the period prior to August 26, 2014; and to a rating higher than 30 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for a service-connected left ankle condition for the period prior to August 26, 2014; and to a rating higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1983 to July 1986 and October 1988 to April 1994. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A March 2015 rating decision increased the evaluation for each ankle to 30 percent, based on the findings of an August 2014 VA examination.


FINDINGS OF FACT

1.  Prior to August 26, 2014, the right ankle disability has been manifested by moderate limitation of motion, without ankylosis, marked malunion of the os calcis or astragalus, or astragalectomy.  

2.  Prior to August 26, 2014, the left ankle disability has been manifested by moderate limitation of motion, without ankylosis, marked malunion of the os calcis or astragalus, or astragalectomy.

3.  From August 26, 2014, the right ankle disability has been manifested by ankylosis with dorsiflexion more than 10 degrees.

4.  From August 26, 2014, the left ankle disability has been manifested by ankylosis with dorsiflexion more than 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2014, the criteria for a disability rating greater than 10 percent for the right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2.  Prior to August 26, 2014, the criteria for a disability rating greater than 10 percent for the left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3.  From August 26, 2014, the criteria for a disability rating of 40 percent, but no higher, for the right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2015).

4.  From August 26, 2014, the criteria for a disability rating of 40 percent, but no higher, for the left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).  

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in July 2009 to the Veteran which met the VCAA notice requirements.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and lay statements from the Veteran.  

The Veteran underwent VA examinations in August 2014 and August 2009.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for Bilateral Ankle Disability

The Veteran contends that a higher rating is warranted for his right and left ankle disabilities, evaluated for the period prior to August 26, 2014 as 10 percent disabling under Diagnostic Code 5271, which contemplates moderate limitation of motion.  A 20 percent evaluation is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is characterized by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

For the period from August 26, 2014, the ankle conditions have been rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5270, which contemplates ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation requires ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

Upon VA examination in July 2009, he reported that since the last rating examination he has had a progression of the pain in both ankles to the point where it is now constant pain, equal in both ankles at a severity of 5/10 and consisting of a burning sensation over the medial and lateral malleolus of both ankles.  His ankles swell after he gets off work.  He wears ankle braces on both ankles at work to stabilize them and states that when he takes the braces off at the end of the workday both ankles swell up and when he lays down to elevate them he gets a throbbing pain in the ankles at that time.  The ankles occasionally pop when he walks, but he denies limitations in walking.  Upon range of motion testing, active dorsiflexion was zero to 16 degrees with pain on the right ankle, and zero to 10 degrees with pain on the left.  Plantar flexion was zero to 45 degrees without pain on the right, and zero to 40 degrees with pain on the left.  There was no evidence of further limitation due to pain, weakness, stiffness or fatigability on repetitive testing.  On standing there was no deviation of the os calcis in relationship to the long axis of the tibia and fibula despite his flattened arches and pronation of the feet.  There was no redness, effusion, increased warmth, or tenderness to palpation over the medial or lateral malleoli or the gutters or Achilles.  Drawer sign was negative.  Both ankles had normal strength for eversion against resistance, but the Veteran was unable to invert both ankles against resistance at all.  The Veteran was not using any mechanical aids for ambulation.

A VA treatment note in April 2011 reflects complaints of pain in the feet and ankle but indicated there was no swelling, erythema or tenderness in the feet or ankles and described range of motion as intact.  A September 2011 podiatry visit noted complains of ankle pain.  Examination reflected pain with direct palpation on the bilateral sinus tarsi but no pain on deep palpation of the rest of either foot or ankle.  Range of motion of the bilateral ankles was within normal limits to all plains without crepitus although pain was noted with inversion on the left and with inversion and dorsiflexion on the right.  There was no popping, clicking, locking or giving way of the ankles and range of motion was described as smooth.  A November 2011 physical therapy consultation noted complaints of bilateral ankle pain.  The Veteran indicated pain was relieved with rest.  Objective testing reflected range of motion within full limits bilaterally but left dorsiflexion 6 degrees compared to right dorsiflexion of 9 degrees.  Passive flexion was within normal limits bilaterally.  Inversions and eversion was within normal limits but with pain with left foot inversion and minimal tenderness to palpation at the bilateral sinus tarsi.  A VA treatment note of December 2011 shows range of motion of both ankles was within normal limits to all planes without crepitus or pain.  No popping, clicking, locking, or giving way was noted regarding the ankles.  No loss of function was noted.  A February 2012 VA diabetic foot examination reflected no pain on palpation of either foot or ankle.  Range of motion of the bilateral ankles was within normal limits to all planes without crepitus or pain.  There was no popping, clicking, locking, or giving way of the bilateral ankles.  A November 2012 VA diabetic foot examination reflected the Veteran had no pain on palpation of either foot or ankle.  Range of motion of the bilateral ankles was described as within normal limits without pain or crepitus.  A June 2013 VA treatment record noted complaints of right ankle pain described as sharp, constant and radiating up the leg.  Physical examination reflected the right ankle was swollen, warm to the touch, and mildly erythematous.  The Veteran was able to dorsiflex and plantar flex to the floor but inversion and eversion was mildly limited.  

The evidence of record demonstrates that, prior to August 2014, the right and left ankle disabilities were manifested by moderate limitation of motion, warranting 10 percent rating evaluations.  38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  Marked limitation of motion is not shown.  To that end, plantar flexion was no worse than 40 degrees, where 45 degrees is normal, and dorsiflexion was no worse than 10 degrees, where 20 degrees is normal.  While the November 2011 VA record noted dorsiflexion of 6 and 9 degrees of the left and right ankle respectively, the same report, in fact the same sentence indicated the Veteran had range of motion within full limits.  Additionally records shortly before and after that visit describe normal range of motion.  Accordingly, the ankle does not more nearly approximate marked limitation of motion.  Ankylosis was not shown or more nearly approximated at any time prior to August 2014; therefore a higher rating is not warranted under Diagnostic Codes 5270 or 5272.  Malunion of the os calcis or astragalus, and astragalectomy were not shown either; thus a higher rating is not warranted under Diagnostic Codes 5273 or 5274.

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  In this case, the Veteran has complained of significant ankle pain.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to marked limitation of motion of the ankle.  The evidence clearly demonstrates the Veteran has continued to retain motion in his bilateral ankles, frequently described as normal motion.  Additionally, the VA examiner performed repetitive testing and found no evidence of further limitation due to pain, weakness, stiffness or fatigability.  In other words, any additional limitation due to pain does not more nearly approximate a finding of marked limitation of motion. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5271; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board is unable to grant an increased schedular evaluation based upon pain.

He was provided another VA examination in August 2014.  He reported that both ankles "creak" when he walks until they "warm up."  He wears diabetic shoes which help and no longer wears ankle brace as these are cushioned.  He gets intermittent sharp pain both ankles at night when he is off his feet which last a few seconds only and resolve without treatment.  His ankles flare up when he is off for several days and then goes back to work.  Flare-ups feel like "walking on rocks."  He states there may be some swelling at that improves with rest.  He denies any change to range of motion during flare-ups.  Upon range of motion testing, right ankle plantar flexion was to 25 degrees without pain.  Left ankle plantar flexion was to 25 degrees with pain.  Right and left ankle dorsiflexion were to 10 degrees without pain.  There was no additional limitation in range of motion of the ankles following repetitive-use testing.  There was functional loss and/or functional impairment of the ankle manifested by less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  There was pain on palpation.  Strength and stability testing was within normal limits.  Ankylosis was found in plantar flexion less than 30 degrees and in dorsiflexion more than 10 degrees.  The examiner determined that the ankle condition impacts his ability to work in that his current position on a mail line requires constant walking.  The Veteran reported pain until his ankles "warm up" and later in the shift at the end of the day when he stops moving, the ankles are stiff.   He stated that he missed about two weeks of work in the last calendar year for ankle pain.

A September 2014 VA examination reflected complaints of ankle pain.  Physical examination reflected pain with passive movement in both ankles with dorsiflexion and extension.  An October 2014 VA treatment record reflects the Veteran was seen for a routine diabetic foot examination.  Examination at that time reflected no pain on palpation of either foot or ankle and range of motion of the bilateral ankles within normal limits without pain or crepitus.  

Although the VA treatment records do not describe ankylosis the Board notes that these visit were for different purposes and were not strictly focused on the ankles.  The examinations at those visits were also less thorough and detailed than the examination provided during the VA examination.  Accordingly, resolving doubt in the Veteran's favor, a 40 percent rating evaluation for each ankle is warranted following the August 2014 finding of ankylosis in dorsiflexion at more than 10 degrees.  38 C.F.R. §§ 4.71a, Diagnostic Code 5270.  A higher than 40 percent rating is not available under any of the diagnostic codes pertaining to the ankle. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  Regarding his ankles, the Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the criteria for evaluating his disability.  The applicable diagnostic criteria and pertinent caselaw require consideration of such symptoms.  For the period from August 26, 2014, the highest available schedular rating evaluation is assigned; however, his symptom of ankylosis at more than 10 degrees dorsiflexion is specifically contemplated by such evaluation.  The Veteran has not described any unusual symptoms that are not contemplated by the schedular criteria.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  The VA examination from August 2014 shows that he is currently employed.  Accordingly, a claim for TDIU has not been raised.


ORDER

For the period prior to August 26, 2014, a disability rating in excess of 10 percent for the right ankle condition is denied.

For the period prior to August 26, 2014, a disability rating in excess of 10 percent for the left ankle condition is denied.

For the period from August 26, 2014, a disability rating of 40 percent, but no higher, for the right ankle condition is granted.

For the period from August 26, 2014, a disability rating of 40 percent, but no higher for the left ankle condition is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


